DETAILED ACTION

This office action is in response to the claims filed 11/19/2019.  Claims 1-10 are presenting pending in this application.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
 The drawings are objected to as failing to comply with 37 CFR 1,84(h)(1) because figs 2-3 disclose exploded views of the device. 37 CFR 1,84(h)(1) states: “Exploded views, with the separated parts embraced by a bracket, to show the relationship or order of assembly of various parts are permissible. When an exploded view is shown in a figure which is on the same sheet as another figure, the exploded view should be placed in brackets.” All separated parts in the exploded views of figs 2-3  should be placed in a bracket
Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claim 1, lines 10-11 recite, “wherein each segment has at least one opening that faces the housing axis; and a roller disposed in the at least one opening”.  It is unclear what “the at least one opening” refers back to, because each of the first, second, and third segments are provided with at least one opening, and it is unclear whether “at least one opening” refers back to “at least one opening” in only one or two of the segments (and if so, which segments are being referred to), or all of the “at least one opening” provided in all the of the segments.  For purposes of examination “the at least one opening” is considered to refer back to each at least one opening in each of the first side segment, second side segment, and third side segment.

Regarding claim 6, lines 1-2 recite, “wherein the first side segment comprises an equal number of rollers as the second side segment.”  It is unclear whether the roller previously recited in claim 1 are included in the equal number of rollers, or whether the equal number of rollers are a separate set of rollers that does not include the roller previously recited in claim 1.
Claim 10 recites the limitation "the handle" inline 1.  There is insufficient antecedent basis for this limitation in the claim, as claim 9, from which claim 1 depends from, recites, “a handle one each of the first side segment and the second side segment”, and therefore, it is unclear which handle (i.e. the handle on the first side segment or the handle on the second side segment) is being referred back to or both handles are being referred back to.
Claims 2-4 and 9 are rejected for being either directly or indirectly depending from a rejected claim base.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claims 1, 6, 7, and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al (2013/0289454) in view of Tsai (2005/0203445).
Regarding claim 1, Wang discloses a massaging apparatus that has both an expanded and an unexpanded state (arcked rods (40) are pivotably connected to front rod (10) via connectors (30) (para [0023]), and therefore can pivot outward to form an expanded state or pivot inward to from an unexpanded state), the massaging apparatus comprising: a generally U-shaped frame having a first side segment (40) (arcked rod to the right of central segment (10)), a second side segment (40) (arcked rod to left of central segment (10)) (para [0023]), and a central segment (10) (first bar (10) including housing with electronic watch (11) and connectors (30)) (para [0022]), wherein the 
Wang does not disclose the generally U-shaped frame comprising a housing, wherein each segment has at least one opening that faces the housing axis; and the roller disposed in the at least one opening.
However, Tsai in fig 3 teaches a massage device including a housing (as shown in fig 3, (the massaging head (10) and camshaft (11) form a housing), wherein the housing comprises a first segment and a second segment (left and right segments of camshaft (11) is connected by a pivotal shaft (111)), wherein each segment has at least one opening that faces inwardly to massage a body part such as an arm or leg (para [0036]), and a roller (31) (rollers) disposed in the at least one opening (as shown in fig 3, rollers (31) are disposed in openings of the housing of camshaft (11) facing inwardly to face a body part such as an arm or leg)), wherein the inner portion of the housing (11) includes a thermal radiation section (40) which can produce heat (para [0024]).

Regarding claim 6, Wang discloses the first side segment (40) comprises an identical number of rollers as the second side segment (40) (as shown in fig 1-4, first side segment (40) on left side contains an identical number for rollers (50) as the right side segment (40), as both sides contain four rollers).
Regarding claim 7, Wang discloses the roller (50) comprises a surface feature selected from the group consisting of: a texture, an indentation, a projection, and a groove (as shown in figs 1-4, roller (50) includes a surface feature including a series of projections between a series of grooves to form a textured surface).
Regarding claim 9, Wang discloses a handle (60) (l-shaped handle) on each of the first side segment (40) and the second side segment (40) (para [0024]).
Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al and Tsai as applied to claim 1 above, and further in view of Nelson (2014/0228722).

Modified Wang does not disclose a first torsion spring connecting said first side segment to said central segment and a second torsion spring connecting said second side segment to said central segment so as to bias the first side segment and the second side segment towards the axis when said housing is in an expanded state.
However, Nelson teaches a roller massage system including a central segment (40) (cross member) (para [0034]), and a second side segment (30) (pair of handles (29, 30) each including first handle supports (51, 52) (para [0035]) and second handle supports (56, 57) are pivotally connected to central segment (40)) (para [0035]) , wherein a first torsion spring (60) (elastic element can be a torsional spring) (para [0040]) connects said first side segment (29) to said central segment (40) and a second torsion spring (60) connects said second side segment (50) to said central segment (40) (elastic element (60) in the form of a torsion spring (69) can wound about the handle support first end pivots (54) connecting the central segment (40) to first (29) and second (30) side segments) (para [0042]) so as to bias the first side segment (29) and the second side segment (30) towards an inner portion when said first (29) and second (30) side segments are in an expanded state (urges the first (29) and second (30) side segments in a closed position) (para [0042]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to modify the device of modified Wang by providing a first torsion spring connecting said first side segment to said central .
Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al,Tsai, and Nelson as applied to claim 2 above, and further in view of Junkins (2013/0227802).
Regarding claim 4, modified Wang discloses a housing having a thermal radiation section (40 of Tsai) (Tsai, para [0024]).
Modified Wang does not disclose the thermal radiation section powered by a rechargeable battery.
However, Junkins in fig 4 teaches a powered massage device including a power source (28) to power the device, wherein the power source includes batteries (66) that are rechargeable (para [0038]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to modify the device of modified Wang by providing a rechargeable battery to power the thermal radiation section as taught by Junkins in order to allow the device to be used without requiring the device to be plugged into a wall outlet, allowing for greater portability, and to allow a user to reuse the battery by recharging the battery. 

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al and Tsai as applied to claim 1 above, and further in view of Iwamoto (5,997,489).
Regarding claim 3, modified Wang discloses a massaging device.
Modified Wang does not disclose a vibrating motor, and circuitry configured to energize and de-energize the vibrating motor.
However, Iwamoto in figs 1-2 teaches a massaging apparatus including a housing (2) (head forms a housing), a roller (5) coupled to the head (2) (col 4, ln 31-36), a vibrating motor (40) within the housing (2) (col 4, ln 23-26), and circuitry configured to energize and de-energize the vibrating motor (40) (includes a power switch (10) to turn the device on or off) (col 4, ln 7-10).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to modify the device of modified Wang by providing a vibrating motor in the housing as taught by Iwamoto in order to allow the device to effectively provide a vibration massage while the massage roller is being rolled (Iwamoto, col 1, ln 41-45).
Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al and Tsai et al, or, in the alternative, as being unpatentable over as Wang et al and Tsai as applied to claim 1 above, and further in view of Kramer (2017/0056284).
Regarding claim 5, Wang discloses that the roller (50) may be rotated 360 degrees (para [0025]), and because Wang does not disclose any structure preventing the rollers from rotating, it considered that the roller spins freely.

Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to modify the rollers of modified Wang by providing internal bearings or bushings to allow the roller to spin freely as taught by Kramer in order to allow the rollers to rotate smoothly.
Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al and Tsai as applied to claim 1 above, and further in view of Raines et al (2014/0350443).
Regarding claim 8, modified Wang discloses a roller.
Modified Wang does not disclose the roller comprises a material having a first density and a second material having a second density that is less than the first density.
However, Raines in figs 1-7 teach a massage roller device including a first roller portion (105) (roller) including a central groove (107) and having a material of one density (can be made of wood, metal, plastic, or rubber) (col 2, ln 22-34), and a second roller portion (131) (band) configured to be provided in the central groove (107) of the first roller portion (105) and made of a material of another density (can be made of silicone or neoprene rubber) (col 2, ln 53-64) having a different density than the first density, as the materials are different.  
.
Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al and Tsai as applied to claim 9 above, and further in view of Hassler (1,709,170)
Regarding claim 10, modified Wang discloses a handle.
Modified Wang does not disclose the handle has a first end directly connected to the first side segment and a second end directly connected to the first side segment to form a closed-loop handle.


Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to substitute the L-shaped handle of modified Wang with a handle including a first end directly connected to the first side segment and a second end directly connected to the first side segment to form a closed-loop handle as taught by Hassler, as it would be a simple substitution of one known handle element for another in order to provide the predictable result for providing a mechanism to position the device while the device is in use.  See MPEP 2143(I)(B).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Morrison (2,219,138), Chen (2015/0272847), and Huang .
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOUGLAS YOUNG SUL whose telephone number is (571)270-5260.  The examiner can normally be reached on Monday-Friday 8:30 am-5 pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Justine Yu can be reached on 571-272-48354835.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DOUGLAS Y SUL/Examiner, Art Unit 3785